Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 24, 2014

The Court of Appeals hereby passes the following order:

A15A0016. DEVEREUX v. THE STATE.

      Appellant Devereux has moved to remand the case and, alternatively, to
supplement the record with the transcript of the hearing on the motion for new trial;
it appears that the transcript is not part of the trial court record at this time. The
appellant’s motion to remand is therefore GRANTED, and this appeal is
REMANDED to the trial court for completion of the record. The motion to
supplement is denied as moot. Upon the filing of the transcript of the hearing on the
motion for new trial, the Clerk of the Superior Court of Floyd County shall transmit
the balance of the record and the transcript to this Court for re-docketing.

                                       Court of Appeals of the State of Georgia
                                                                            10/24/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.